Citation Nr: 1110581	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for shin splints.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a jaw injury, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a head injury, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a kidney infection and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for frostbite, bilateral feet, and if so, whether service connection is warranted.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for tinnitus of the left ear.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Cleveland, Ohio, respectively.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: whether new and material evidence has been submitted to reopen claims seeking service connection for a jaw injury, a head injury, residuals of a kidney infection, and frostbite, bilateral feet; as well as the claims seeking service connection for shin splints, a low back disability; tinnitus of the left ear; and PTSD.


FINDING OF FACT

Evidence received since the September 1988 rating decision is not cumulative or redundant of other evidence of record and raises a reasonable possibility of substantiating the claim seeking service connection for shin splints.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision that denied a claim of entitlement to service connection for shin splints is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.   § 20.1103 (2010).

2.  New and material evidence has been received since the September 1988 rating decision that denied entitlement to service connection for shin splints and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In September 1988, the RO denied the claim seeking service connection for shin splints.  The Veteran did not appeal.  The next communication regarding this claim was received in July 2004, more than one year after the September 1988 rating decision.  Therefore, September 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the September 1988 rating decision included service treatment records (STRs) which show that in January 1980, the Veteran suffered a stress fracture of the left tibia.  He complained of shin splints in September 1980.  The diagnosis was chronic left-sided shin splints.  He was casted and put on profile, which was continued through October 16, 1980, at which time his profile was modified to require the use of crutches at all times.  On October 21, 1980 the profile was continued but the Veteran was no longer required to use crutches.  He was ordered to abstain from PT, running, and sports until November 17, 1980.  STRs show continued complaints of shin splints in November 1981.

Also of record at the time of the 1988 rating decision were VA outpatient treatment records.  Unfortunately, none of the records show continued complaint or treatment of shin splints.  Thus, to reopen the Veteran's claim, the evidence must show a current disability that is related to service.

Since the September 1988 decision, the Veteran has submitted VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, personal statements, and testimony before the Decision Review Officer (DRO) and Board.

An August 2009 letter from Dr. R.V.D., MD, states that he reviewed the Veteran's military medical records and noted longstanding anterior shin pain in the lower extremities and chronic shin splints.  He said that the fact that the Veteran was prescribed crutches to use at all times in October 1980 for the shin splints suggests that the condition is service related.  He indicated that this condition was diagnosed and managed during the Veteran's 20 years in service and that in his opinion, the condition is service related.

Accordingly, because Dr. R.V.D. indicated a possible relationship between current shin splints and service, the Board finds that new and material evidence has been received and that the claim must be reopened.

As explained in the Remand portion of this document, additional development is necessary before the Board can address the merits of the Veteran's reopened claim.  See 38 C.F.R. § 3.159(c).

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for shin splints is reopened.  To this extent the appeal is granted.


REMAND

The Veteran seeks to reopen his claims seeking service connection for a jaw injury, a head injury, residuals of a kidney infection, and frostbite of the feet.  He also seeks service connection for shin splints, a low back disability, tinnitus of the left ear, and PTSD.

Unfortunately, a remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Before adjudicating the Veteran's claims, the RO must attempt to obtain his medical records and service personnel records for his service with the Army National Guard, as well as verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.  Based upon these determinations, the RO should determine whether additional examinations or opinions not already ordered herein are warranted.

Regarding the claims seeking service connection for a low back disability and tinnitus, the Veteran was afforded a VA examination in January 2007.  Unfortunately, the examiner did not review the claims file in conjunction with the examination and more importantly, he failed to provide any opinions regarding the etiology of the claimed disabilities.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where existing examinations are inadequate for rating purposes, a VA examination will be authorized.  38 C.F.R.     § 3.326.  Accordingly, the Board finds that VA examinations should be scheduled to determine the nature and etiology of the Veteran's low back disability and tinnitus.

Finally, as noted above, STRs indicate that the Veteran was treated and placed on profile for shin splints.  According to Dr. R.V.D., MD, there is a possible relationship between current shin splints and service.  Therefore, the Board finds that a VA examination should be scheduled to determine the nature and etiology of the Veteran's shin splints.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims on appeal.  With any necessary authorization from the appellant, attempt to obtain and associate with the claims file any medical records identified by the Veteran which have not been secured previously.  

2.  Contact the Veteran and request that he provide the year he participated in the response to the Iowa flood he mentioned at his August 2010 hearing.

3.  Contact the appropriate service department and/or record storage facility and attempt to verify any and all periods of service subsequent to November 1982.  This attempt at verification should include all periods of service (including active duty for training and inactive duty training) with the United States Army National Guard as well as the United States Army Reserves.  In addition, if the Veteran provides the year he participated in the response to flooding in Iowa, contact the appropriate agency to determine the authority for his unit's activation (i.e., whether under the auspices of the Federal government, or a state government).
 
Following receipt of such verification, attempt to obtain any and all additional personnel records and treatment records for the Veteran's period of National Guard and/or Reserve duty.  All documentation should be associated with the claims file.

All attempts to procure these records should be documented in the claims file.  If unable to obtain the records, inform the Veteran and his representative and document the unavailability of records in the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability, tinnitus, and shin splints.  The RO must inform the examiner of each period of active duty, ACDUTRA and INACDUTRA service.

The claims file and a copy of this Remand must be provided to the examiner and the examiner must indicate review of the claims file in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's low back disability, tinnitus, and shin splints had onset during or are in any way related to the Veteran's period of active military service from October 1979 to November 1982, or any period of ACDUTRA or INACDUTRA identified by the RO.

A rationale for all medical opinions should be provided.  If the examiner cannot provide opinions without resort to speculation, the examiner must still provide a rationale as to why an opinion would be speculative.

5.  The RO should determine whether additional development, examination and/or opinion is warranted based upon the applicable legal standard(s).

6.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and should be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


